Citation Nr: 0712177	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to June 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in August 2004.  A transcript of the 
hearing is associated with the veteran's claims folder.


FINDINGS OF FACT

1.  Asthma was not found on the veteran's examination for 
entrance onto active duty.

2.  Chronic asthma was present in service.

3.  The evidence does not clearly and unmistakably establish 
that the veteran's asthma  existed prior to service and 
underwent no permanent increase as a result of service.


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the veteran has been provided all 
required notice, to include notice concerning the disability-
rating and effective-date elements of his claim.  The Board 
has determined that the evidence currently of record is 
sufficient to establish the veteran's entitlement to service 
connection for asthma.  Therefore, no further development of 
the record is required.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

A veteran who served during a period of war, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Analysis

Service medical records show that the veteran was not found 
to have asthma on the examination for entrance onto active 
duty in October 1955.  Accordingly, the presumption of 
soundness is applicable.

The veteran has consistently admitted that he initially 
developed asthma as a child, at the age of four or five.  
Service medical records show that the veteran reported this 
history of asthma when being treated for asthma attacks while 
on active duty.  However, the veteran has also consistently 
asserted that his asthma had completely resolved by the age 
of ten or eleven and that at the time of his enlistment for 
active duty, he was not experiencing any problems related to 
the pre-existing condition.  

Evidence in the record indicates that the veteran was 
employed as a cannoneer during active duty and that he was 
seen as early as November 1955 and as late as May 1956 for 
complications related to bronchial asthma.  The evidence of 
record also indicates that in June 1956, the veteran was 
medically discharged from the military with a diagnosis of 
perennial asthma, due to multiple allergens.  Although the 
Medical Evaluation Board was of the opinion that the 
disability was not aggravated by active duty, the Board finds 
that the evidence does not clearly and unmistakably establish 
that the veteran's asthma was not aggravated by active duty.  

Although the service medical records indicate that the 
veteran reported that the frequency and severity of his 
asthma attacks in service were essentially the same as those 
before service, the veteran alleges that this is incorrect.  
In addition, a person who played baseball with the veteran in 
high school has provided a July 2004 statement indicating 
that he was not aware of the veteran having any breathing 
problem before service and did recall the veteran breathing 
heavily when he saw him after service.  In the Board's 
opinion the statements of the veteran and his friend raise 
some doubt concerning the correctness of the in-service 
determination that the pre-existing disorder was not 
aggravated by active duty.

Accordingly, the presumption of soundness has not been 
rebutted, and the veteran is entitled to service connection 
for this disability.

ORDER

Service connection for asthma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


